SUPREME COURT OF THE STATE OF NEW YORK
              Appellate Division, Fourth Judicial Department

1043.2
CAF 14-00789
PRESENT: SMITH, J.P., PERADOTTO, VALENTINO, WHALEN, AND DEJOSEPH, JJ.


IN THE MATTER OF SUSAN TUTTLE,
PETITIONER-APPELLANT,

                      V                             MEMORANDUM AND ORDER

BETH MATEO, RESPONDENT-RESPONDENT.
(APPEAL NO. 2.)


DAVISON LAW OFFICE PLLC, CANANDAIGUA (MARY P. DAVISON OF COUNSEL), FOR
PETITIONER-APPELLANT.

ROBERT L. GOSPER, ATTORNEY FOR THE CHILD, CANANDAIGUA.


     Appeal   from an amended order of the Family Court, Ontario County
(Maurice E.   Strobridge, JHO), entered April 11, 2014 in a proceeding
pursuant to   Family Court Act article 6. The amended order denied the
petition of   respondent to terminate visitation.

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs.

     Same Memorandum as in Matter of Tuttle v Mateo ([appeal No. 3]
___ AD3d ___ [Oct. 3, 2014]).




Entered:   October 3, 2014                        Frances E. Cafarell
                                                  Clerk of the Court